The finding of neglect is supported by a preponderance of the evidence. The record demonstrates that the mother would be unable to care adequately for the infant children due to her documented history of mental retardation, mental illness, poor impulse control, impaired judgment, depression, medication noncompliance, and repeated psychiatric hospital admissions *448and treatment. Moreover, her problems have resulted in, among other things, her missing medical appointments for Daunte and his hospitalization for dehydration and weight loss. Under these circumstances, the court properly found that the children’s “physical, mental or emotional condition . . . [was] in imminent danger of becoming impaired” (Family Ct Act § 1012 [f] [i]; see Matter of Kayla W., 47 AD3d 571 [2008]). Contrary to the mother’s contention, expert testimony as to how her mental illness affected her ability to care for the children was not required (see Matter of Jonathan S. [Ismelda S.], 79 AD3d 539 [2010]). Concur — Saxe, J.E, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.